DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 103
Applicant’s arguments, see page 6, filed 8 July 2021, with respect to the rejection(s) of claim(s) 11-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20160128487 A1 to Eskridge.
The combination of Tursi and DeFranks does not explicitly teach:
wherein the spacer fabric forms air channels through the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions.
However, Eskridge teaches:
wherein the spacer fabric forms air channels through the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions (at least Fig. 17 element 780 and [0083] “when air is drawn into the mattress assembly 710, the air enters the base layer 750 along the length of the porous foam area 780 of the inlet conduit 752, and flows upwardly from the porous foam area 780 and then throughout the entirety of the heat transfer layer”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi and DeFranks with the air channels taught by Eskridge because both are directed towards the 

Applicant’s arguments, see page 7, filed 8 July 2021, with respect to the rejections of claims 14-17 have been fully considered and are persuasive.  The rejections of claims 14-17 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140201925 A1 to Tursi in view of US 20190174930 A1 to DeFranks and further in view of US 20160128487 A1 to Eskridge.
Re Claim 11, Tursi teaches:
A mattress system (at least [Title] “mattress”.) comprising: 
a comfort layer and an intake layer, wherein the comfort layer is situated above the intake layer and is attached to the intake layer (at least Figs. 1-2); 
an air permeable top cover surrounding a top and sides of the comfort layer (at least Fig. 2 and [0055] “A top sheet 52 is disposed over the surround assembly 40 and the third breathing layer 34. The top sheet 52 may be formed of a higher air permeability polyurethane foam”.); 
an air permeable bottom cover comprising spacer fabric surrounding a bottom and sides of the intake layer (at least Fig. 2 elements 40 and 14 and [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48” and [0040] “channels 14” and [0079] “As can be seen best in FIG. 12, the body support system 200 includes air permeable cellular polymer materials (e.g., foams, or alternatively, textile spacer fabrics)”.); 
wherein the comfort layer comprises: a plurality of horizontal foam comfort layers (at least Fig. 2 and [0066] “foam of the first breathing layer 22, second breathing layer 28, and third breathing layer 34”.); 
Tursi does not explicitly teach:
a plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers;
wherein the spacer fabric forms air channels through the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions.
However, DeFranks teaches:
a plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers (at least [0055] “the air impermeable core can have convolutions formed in one or more surfaces to create air channels to distribute air efficiently down the layer”.);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having 
The combination of Tursi and DeFranks does not explicitly teach:
wherein the spacer fabric forms air channels through the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions.
However, Eskridge teaches:
wherein the spacer fabric forms air channels through the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions (at least Figs. 16-17 element 780 and [0083] “when air is drawn into the mattress assembly 710, the air enters the base layer 750 along the length of the porous foam area 780 of the inlet conduit 752, and flows upwardly from the porous foam area 780 and then throughout the entirety of the heat transfer layer”.  In other words, the air channels along the whole length of the bottom layer (see Fig. 16) so air will enter both perpendicular and parallel to the channel.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi and DeFranks with the air channels taught by Eskridge because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves applying a known technique (forming air channels taught by Eskridge) to know known device (mattress taught by the combination of Tursi and DeFranks) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 12, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress system as in claim 11 (detailed with respect to claim 11) 
Tursi does not explicitly teach:
wherein the comfort layer further comprises an embedded ergonomic gel matrix.
However, DeFranks teaches:
wherein the comfort layer further comprises an embedded ergonomic gel matrix (at least [0070] “the foams may be gel infused”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 21, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress system as in claim 11 (detailed with respect to claim 11). 
Tursi further teaches:
wherein the comfort layer is partially surrounded by a fire sock (at least [0056] “The top sheet 52, breathing layers 22, 28, 34 and articulated base 12 preferably are together surrounded by a fire sock”.).
Re Claim 22, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress system as in claim 11 (detailed with respect to claim 11). 
Tursi does not explicitly teach:
wherein a mattress cover selectively joinable with the base layer via a zipper.
However, DeFranks teaches:
wherein a mattress cover selectively joinable with the base layer via a zipper (at least [0041] “The cover 18 can be a zippered cover, quilt layer, and/or the like and is generally configured to encapsulate the bucket assembly 14, the innercore unit 12, and comfort layer 16”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 24, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress system as in claim 11 (detailed with respect to claim 11). 
Tursi does not explicitly teach:
wherein the at least one embedded surface sensor measures temperature, relative humidity and presence of a user within the mattress systems.
However, DeFranks teaches:
wherein the at least one embedded surface sensor measures temperature, relative humidity and presence of a user within the mattress systems (at least [0076] “The bedding systems further include a control system as described above in operative communication with the sensors and configured to receive signals therefrom, which can be used to adjust pressure and/or air flow to the end user as well as continually monitor the occupancy, position, and/or sleep state of the end user”.).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks and Eskridge and further in view of Zaiss et al US 20140182061 A1, hereinafter Zaiss.
Re Claim 13, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress as in claim 11 (detailed with respect to claim 11). 
The combination of Tursi, DeFranks, and Eskridge does not explicitly teach:
wherein the spacer fabric comprises a front surface, a back surface and spacer yarn in between the front surface and back surface.
However, Zaiss teaches:
wherein the spacer fabric comprises a front surface (at least Fig. 5 element 34), a back surface (at least Fig. 5 element 36) and spacer yarn in between the front surface and back surface (at least Fig. 5 element 42 and [0046] “The air gap between the wings 66 can feed the delivered air to the spacer layer 32, such as to the space among the fibers 42 of the spacer material of the spacer layer 32”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks and Eskridge, and further in view of US 20150289667 A1 to Oakhill.
Re Claim 23, the combination of Tursi, DeFranks, and Eskridge teaches:
The mattress system as in claim 11 (detailed with respect to claim 11). 
Tursi teaches:
wherein two of the plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers forms a mattress vertical channel having a left channel wall and a right channel wall (at least Fig. 12 and [0073] “chimney layer 220”.); 
Tursi does not explicitly teach:
and further comprising: a low stiffness coil spring installed the mattress vertical channel that provides minimal vertical stiffness; and 32a sealant between the left channel wall and the low stiffness coil and between the right channel wall and the low stiffness coil.
However, Oakhill teaches:
and further comprising: a low stiffness coil spring installed the mattress vertical channel that provides minimal vertical stiffness (at least Fig. 2C element 82and [0030] “engineered springs 82 may be disposed in slots […] the engineered springs 82 are shaped to be compressible”.); and 32a sealant between the left channel wall and the low stiffness coil and between the right channel wall and the low stiffness coil (at least Fig. 1 element 114 [0035] “seal 114 may serve to prevent leakage of heated or cooled air into the mattress assembly”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi, DeFranks, and Eskridge with the spring within the channel taught by Oakhill because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the spring within the channel taught by Oakhill) according to known methods with predictable results. Further, it would have been obvious to try to place the spring within the channel taught by Oakhill in the claimed manner because there are a finite number of identified locations (within each air channel) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “engineered springs 82 may be compressible by selection of the material from which cross-bars or springs 82 are formed or may alternatively or in addition thereto be shaped to be compressible” (Oakhill [0030]).

Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claim 14, Examiner notes that Tursi, DeFranks, Eskridge, and US 20200113343 A1 to Staels are particularly relevant.
While the primary reference Tursi teaches a mattress base comprising a first airbox system and a second airbox system, Tursi fails to teach wherein the first and second airbox system “comprises a channel extending from a center towards two sides of a periphery of the mattress base to facilitate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/24/2021